Case 1:18-cv-07291-VSB-RWL Document 74-16 Filed 08/10/20 Page 1 of 4




                  EXHIBIT 15
                     Case 1:18-cv-07291-VSB-RWL Document 74-16 Filed 08/10/20 Page 2 of 4
Overview of T+2 Settlement | IB Knowledge Base                                                                            8/6/20, 3)12 PM




    Home

    Overview of T+2 Settlement
    Introduction

    Effective September 5, 2017, the standard settlement period for securities traded on U.S. and Canadian exchanges will
    be reduced from 3 business days (T+3) to 2 business days (T+2). Background information regarding this change, its
    projected impact and a list of FAQs are outlined below.


    Background
    Settlement is a post-trade process whereby legal ownership of securities is transferred from the seller to the purchaser in
    exchange for payment. This process is facilitated via a central depository which maintains security ownership records
    and a clearinghouse which processes the exchange of funds and instructs the depository to transfer ownership of the
    securities. For U.S. securities, the Depository Trust Company (DTC) operates as the primary depository and the National
    Securities Clearing Corporation (NSCC), the clearinghouse. The Canadian Depository for Securities (CDS) performs these
    functions for Canadian securities. The current settlement cycle for both U.S. and Canadian securities is 3 business days
    following the trade date.


    Why is the settlement period changing?
    Operational efficiencies afforded by registering securities ownership in an electronic form and the ease and low cost by
    which clients may transfer funds electronically are critical factors enabling the shortening of the settlement cycle. The
    settlement cycle was last reduced from 5 business days to 3 in 1995 and transactions involving the delivery of physical
    certificates or payment via check continue to decline.


    Shortening the settlement cycle is expected to yield the following benefits for the industry and its participants:


         Lessens risk to the financial system – the likelihood that the price of a given security will change increases over time
         and reducing the settlement day lessens exposure to credit risk due to non-payment or non-delivery of that
         security. By reducing the notional value of outstanding obligations in the settlement pipeline, the financial sector is
         better protected from the potential systemic consequences of serious market disruptions.

         Cash deployment efficiencies – clients who maintain “Cash” type accounts are subject to restrictions which may
         preclude them from trading with unsettled funds (i.e., “Free-Riding” or buying and selling a security without paying
         for it). With T+2, funds from the sale of a security will now be available 1 business day earlier, thereby providing
         quicker access to funds and the ability to redeploy them sooner for subsequent purchases.

         Enhanced global settlement harmonization - the transition to a T+2 settlement cycle will align the U.S. and Canadian
         markets with other major international markets in Europe and Asia that currently operate in a T+2 environment.



    What products are impacted by this change?


https://ibkr.info/node/2930                                                                                                     Page 1 of 3
                     Case 1:18-cv-07291-VSB-RWL Document 74-16 Filed 08/10/20 Page 3 of 4
Overview of T+2 Settlement | IB Knowledge Base                                                                              8/6/20, 3)12 PM



    U.S. and Canadian stocks, ETFs, ADRs, corporate bonds, municipal bonds, CFDs, and unit investment trusts (UITs)


    How will this change impact my account?
    Dividends & corporate actions – securities must be purchased prior to the Ex-Date for entitlement to dividends or other
    rights associated with the security.         Under the current T+3 settlement cycle, the Ex-Date is typically 2 business days
    prior to the Record Date and this relationship will be reduced to 1 business day under T+2.


    Short sale transactions – brokers are required under SEC Rule 204 to close out short sales if unable to borrow securities
    and make delivery at settlement. Currently, close out must take place by no later than the beginning of regular trading
    hours on T+4. With the shortening of the settlement cycle to T+2, close out will be moved up 1 business day to T+3.


    T+2 Order Destination – IB currently offers an order destination (TPLUS2) which allows covered call writers to purchase
    and deliver, upon assignment, shares having a more favorable cost basis. This T+2 order, which reduces the possibility of
    triggering an unwanted capital gains tax, will be amended to T+1 delivery in order to provide the same benefits. Note
    that this T+2 order destination will be disabled prior to September 5, 2017 and the T+1 order destination enabled shortly
    after that date (i.e., there will be a transition period during which this accelerated settlement order destination will not be
    offered).


    Option Exercise – The delivery period for stock and payment of cash resulting from the exercise of stock options will be
    reduced from 3 business days to 2.


    Interest paid on credit balances – interest computations are based upon settled cash balances. If you purchase stock and
    have sufficient cash to pay for the purchase in full (i.e., no margin loan), the proceeds necessary to pay for that stock are
    currently eligible to earn interest up until T+3 at which point they are remitted to the clearinghouse. That interest earning
    period will be reduced by 1 business day under T+2. Note, however, that when that security is sold the funds settle to
    your account 1 business day earlier under T+2 and are then eligible to earn interest.


    Interest charged on debit balances – interest computations are based upon settled cash balances. If you purchase stock
    and borrow funds to pay for the purchase (i.e., a margin loan), interest is not charged on the loan until payment is
    remitted to the clearinghouse on T+3. That loan date will start 1 business day earlier under T+2. Note, however, that
    when that security is sold, the proceeds are credited to your account and will partially or fully pay of the loan 1 business
    day earlier under T+2.


    FAQs

    Will the settlement for purchases and sales of options, futures or futures options contracts change?

    No. These products currently settle on T+1 and that settlement cycle will not change.



    Will the settlement for purchases and sales of mutual funds change?
    No. All mutual funds offered by IB currently settle on T+1 and that settlement cycle will not change.


    Will this change have any impact upon the cash or assets required to initiate an order?
    No. All orders are currently pre-checked prior to submission to ensure that the account will be compliant were the order
    to execute. In the cash of cash accounts, that means that the account must have the necessary settled cash on hand to
    meet the settlement regardless of T+3 or T+2. Similarly, in the case of margin accounts, the account must have the
    necessary Excess Equity to remain margin compliant. This safeguard will not change under T+2.

https://ibkr.info/node/2930                                                                                                     Page 2 of 3
                     Case 1:18-cv-07291-VSB-RWL Document 74-16 Filed 08/10/20 Page 4 of 4
Overview of T+2 Settlement | IB Knowledge Base                                                               8/6/20, 3)12 PM




    Will this change have any impact upon the timeframe by which securities are transferred via ACATS or
    ATON?
    No. Transfer processes will not be impacted by the move from T+3 to T+2.

                              Français    Deutsch   Italiano   Русский         Dividends   Stock Borrow   Stocks/ETFs
    Español




https://ibkr.info/node/2930                                                                                      Page 3 of 3
